Citation Nr: 1742770	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-51 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for cervical spondylosis (claimed as degenerative disc disease C4-7/neck pain).  

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected non-Hodgkin's lymphoma.  

3.  Entitlement to service connection for ataxia with tremors of the extremities.  

4.  Entitlement to service connection for vertigo (claimed as dizziness/loss of balance).  


REPRESENTATION

Veteran represented by:	S. Freeman, Attorney at Law



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida: A December 2012 rating decision, which, in pertinent part, denied service connection for peripheral neuropathy, cervical spondylosis, and ataxia; and a June 2013 rating decision, which, in pertinent part, denied service connection for vertigo.  



FINDING OF FACT

VA has been notified that the Veteran died in July 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the instant appeal.  Specifically, a copy of the Veteran's death certificate, in addition to a July 2017 VA Form 27-0820a, Report of First Notice of Death, reveal that the Veteran died in July 2017.  As a matter of law, appellants' claims do not survive their deaths.  See, e.g., Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal on the merits has therefore become moot by virtue of his death, and it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of the Veteran's claim or to any derivative claims brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the appeal to completion.  Any such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(c).  A person eligible for substitution will include a "living person who would be eligible to receive accrued benefits due to the claimant."  38 U.S.C.A. § 5121A; see also 38 C.F.R. § 3.1010.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


